277 F.2d 926
UNITED STATES of America ex rel. Lewis WOLFE, Relator-Appellant,v.J. Edwin LA VALLEE, Warden, Clinton Prison, Dannemora, NewYork, Respondent-Appellee.
United States Court of Appeals Second Circuit.
March 10, 1960.

Lewis Wolfe, pro se.
Louis J. Lefkowitz, Atty. Gen., of the State of New York, in opposition.
Before CLARK, MOORE and FRIENDLY, Circuit Judges.
PER CURIAM.


1
Upon considering the within motion, the order below (179 F. Supp. 939) is vacated and the proceedings are remanded for the taking of such further testimony as may be offered on the question of relator's mental condition at the time of his trial in the state court and for the filing of findings as to such condition; counsel to be assigned by the district court.